Citation Nr: 1826896	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right wrist disability.

2.  Entitlement to service connection for residual of a left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January to May 1972.  Additionally, the Veteran served in the Nebraska Army National Guard.

These issues arrive before the Board of Veterans' Appeals (Board) following denials from rating decisions, dated May 2013 and July 2014, issued by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska.  (Hereinafter, the Agency of Original Jurisdiction (AOJ).)

In December 2014, the Veteran and his wife supplied testimony to a decision review officer (DRO) in Lincoln, Nebraska.  In April 2016, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ), sitting in Lincoln, Nebraska.  Both hearing transcripts are found on the Veterans Benefit Management System (VBMS).  The Veteran's entire claims file is located on the VBMS and/or Legacy Content Manager (LCM) databases.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required before the Board is able to make a determination on the merits regarding the Veteran's claims for entitlement to service connection.  Following a review of the Veteran's claims file, the Board observes that no VA examination or medical opinion has been obtained regarding the nature and etiology of the Veteran's claimed disabilities

In determining whether VA's duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a veteran's claim(s) for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the second factor, the Board notes that veteran provided, on two separate occasions, sworn testimony regarding the need for surgical intervention for an in-service left foot injury involving a dropped weapon.  This same left foot injury allegedly resulted in multiple weeks on crutches during this period of active duty.   

Regarding the third factor, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence suggesting a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board finds that the statements from the Veteran and his wife about the continuity of symptomatology have satisfied the requirement for evidence that the right wrist and left foot disabilities may be related to service.  McLendon, 20 Vet. App. at 83.  Furthermore, the Board finds a decision cannot be made upon the current evidence of record, as there are no adequate medical opinion(s) which discuss the relationship between the Veteran's claimed disorders and his claimed in-service incidents. Thus, a remand is necessary in order to ensure that there is a complete record upon which to decide these claims so that the Veteran is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Joint Service Records Research Center (JSRRC) or other appropriate entity. Thereby, the AOJ should attempt to verify:

(a)  whether, during the entire five-month period of active duty, the Veteran ever underwent a surgical procedure;  

(b) whether, during the entire five-month period of active duty, the Veteran received any medical treatment for his right wrist or left foot; and

(c) whether, during the entire five-month period of active duty, the Veteran was placed on profile or some other type of limited duty for his right wrist or left foot.

2. The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim(s).  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3. After completing the development ordered in paragraphs 1 & 2, to include affording the Veteran an appropriate amount of time to respond to the AOJ's request, the AOJ should schedule the Veteran for a VA examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation(s) should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following questions:

(a) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's right wrist disorder is etiologically related to his active duty service?

(b) Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left foot disorder is etiologically related to his active duty service?

In rendering the above opinions, the examiner must consider and address the following evidence:

(i)  the Veteran's lay reports of sustaining injuries during basic training; 

(ii)  the lay reports of continuous symptoms since the Veteran's separation from active duty service; 

(iii) the Veteran's government and non-government medical records, during and after active duty service. 

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided.  While providing the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements. 

If the examiner determines that he/she cannot provide an opinion on any issue without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




